DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 3 SEP 2021 election of Invention I, drawn to a method for forming a semiconductor structure, claims 1-14, is acknowledged. Because applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Priority
Acknowledgment is made of applicants' claim for foreign priority based on an application filed in CHINA on 31 JUL 2019. It is noted that applicants have filed a certified copy of said application as required by U.S.C 119, which papers have been placed of record in the file. See 6 APR 2020 submission.
Information Disclosure Statement
An information disclosure statement (IDS) does not exist.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 10, 12, 13, and all subsequent depending claims therein are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites, inter alia, “in a remainder of the connecting groove”. Cf. line 8. The recited portion renders claim 1 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 1. To be clear, processing of the connecting groove is not described, e.g., a step of covering the connecting groove does not exist. Claim 1 further recites, inter alia, “the top core layers of the plurality of discrete top core layers”. The recitation is amenable to multiple plausible constructions because it is indefinite as to which subset of the plurality of discrete top core layers the recitation indicates. Applicant is reminded that claims with uncertain boundaries, i.e., claims that are not precise, clear, correct, and unambiguous, fail to inform the public of what constitutes infringement of the claim.
Claim 4, line 2, describes, inter alia, “the top core layer”. The described portion renders claim 4 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 4. The description is amenable to multiple plausible constructions because the relationship, i.e., independent or related, between the described portion and elements appearing in independent claim 1 is not definite. For example, “plurality of discrete top core layers”.
Claim 10, line 2, recites, inter alia, “the first spacer films”. The recited portion renders claim 10 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 10. The recitation is amenable to multiple plausible constructions because the relationship, i.e., independent or related, is not definite between the recitation and elements described in independent claim 1. For example, “remainders of the first spacer film”.
Claim 12, line 5, describes, inter alia, “second spacer films”. The described portion renders claim 12 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 12. The description is amenable to multiple plausible constructions because the relationship, i.e., independent or related, between the description and elements appearing earlier in claim 12 is not definite. For example, “a second spacer film”.
Claim 13, line 2, recites, inter alia, “before that the top core layer is formed”. The recited portion renders claim 13 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 13. The recitation is amenable to multiple plausible constructions because the relationship, i.e., independent or related, is not definite between the recitation and elements described in independent claim 1. For example, “plurality of discrete top core layers”. Claims 1, 4, 10, 12, and 13 have been interpreted in view of the specification without improperly importing limitations from the specification into the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as obvious over BENCHER et al. (US 20080299465; below, “BENCHER”) as evidenced in or in view of Zhou Zhou”). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known method” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G). Rejections are based on the combined teachings of BENCHER and Zhou.
RE 1, insofar as definite, BENCHER, in FIGS. 2 to 3J and related text, e.g., ABSTRACT, paragraphs [0001] to [0060], claims, discloses a method for forming a semiconductor structure, comprising:

    PNG
    media_image1.png
    464
    541
    media_image1.png
    Greyscale
	providing (FIGS. 3A-3B) a base (308), on which a bottom core material layer (306B) is formed, a plurality of discrete top core layers (310) are formed on the bottom core material layer (306B), an area between adjacent top core layers of the plurality of discrete top core layers (310) is used as a groove, and the groove comprises a connecting groove adapted to form a blocking structure (317);
forming (FIG. 3C) a first spacer film (312) conformally covering the plurality of discrete top core layers (310) and the bottom core material layer (306B);

removing (FIGS. 3E[Wingdings font/0xE0]3F) the first spacer film (312) from a top of the top core layers of the plurality of discrete top core layers (310) and on the bottom core material layer (306B) using the blocking structure (317) as a mask, to retain, as a first mask spacer (314), remainders of the first spacer film (312[Wingdings font/0xE0]314) that are located on a side wall of the top core layers of the plurality of discrete top core layers (310) and at a bottom of the blocking structure (319);
removing (FIGS. 3I, 3Iʹ) the plurality of discrete top core layers (310);
after the plurality of discrete top core layers (310) is removed, patterning (FIGS. 3Iʹ[Wingdings font/0xE0]3J) the bottom core material layer (306B) using the first mask spacer (314) and the blocking structure (319) as a mask, to form a bottom core layer (370);
(see Zhou for: forming a second mask spacer on a side wall of the bottom core layer (370); and
after the second mask spacer is formed, removing the bottom core layer (370)).
BENCHER discloses the claimed invention except for forming a second mask spacer on a side wall of the bottom core layer (370); and after the second mask spacer is formed, removing the bottom core layer (370).

    PNG
    media_image2.png
    906
    482
    media_image2.png
    Greyscale
	Zhou, in FIGS. 11-19 and related text, e.g., Abstract, paragraphs [0001] to [0060], claims, teaches forming (FIGS. 17[Wingdings font/0xE0]18) a second mask spacer (160ʹ) on a side wall of the bottom core layer (120ʹ); and after the second mask spacer is formed, removing (FIGS. 18[Wingdings font/0xE0]19) the bottom core layer (120ʹ).
It would have been obvious to one of ordinary skill in the art to modify BENCHER by forming a second mask spacer on a side wall of the bottom core layer; and after the second mask spacer is formed, removing the bottom core layer as taught by Zhou. This is so because the modification affords a method for controlling the critical dimension of a feature formed on a target layer by controlling the thickness of the spacer layer (cf. Zhou [0029]). Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar Id.
RE 2, insofar as definite, BENCHER discloses the claimed invention except for the method for forming a semiconductor structure according to claim 1, wherein the forming method further comprises: after the bottom core layer is removed, patterning the base using the second mask spacer as a mask, to form a target pattern protruding from a remainder of the base.
Zhou, in FIGS. 11-19 and related text, e.g., Abstract, paragraphs [0001] to [0060], claims, teaches forming (FIGS. 17[Wingdings font/0xE0]18) a second mask spacer (160ʹ) on a side wall of the bottom core layer (120ʹ); and after the second mask spacer is formed, removing (FIGS. 18[Wingdings font/0xE0]19) 
after the bottom core layer (120ʹ) is removed, patterning a base (110) using the second mask spacer (160ʹ) as a mask, to form a target pattern protruding from a remainder of the base ([0057]).
It would have been obvious … to modify BENCHER as taught by Zhou. This is so because the modification affords a method for controlling the critical dimension of a feature formed on a target layer by controlling the thickness of the spacer layer (cf. Zhou [0029]). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 3, insofar as definite, BENCHER discloses the claimed invention except for the method for forming a semiconductor structure according to claim 2, wherein after 
Zhou, in FIGS. 11-19 and related text, e.g., Abstract, paragraphs [0001] to [0060], claims, teaches after the base (110) is patterned, the remainder of the base is used as a substrate, and the target pattern is a fin ([0057]).
It would have been obvious … to modify BENCHER as taught by Zhou. This is so because the modification affords a method for controlling the critical dimension of a feature formed on a target layer by controlling the thickness of the spacer layer (cf. Zhou [0029]). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 4, insofar as definite, BENCHER discloses the method for forming a semiconductor structure according to claim 1, wherein the top core layer [sic] is made of silicon oxide ([0028]), the first spacer film (312) is made of amorphous silicon or amorphous carbon ([0033]), and the blocking structure (317) is made of silicon nitride ([0034]).
RE 5, insofar as definite, BENCHER discloses the method for forming a semiconductor structure according to claim 4, wherein the bottom core material layer (306B) is made of amorphous silicon or amorphous carbon ([0031]).
RE 6, insofar as definite, BENCHER discloses the method for forming a semiconductor structure according to claim 1, wherein:
in the step of providing the base (308), there is a plurality of grooves, where the grooves of the plurality of grooves have different widths, and a width of the connecting groove is less than a width of a remainder of the groove; and
the step of forming the blocking structure (319) in the remainder of the connecting groove exposed from the first spacer film (312) comprises:
forming (FIG. 3D) a blocking film (315) conformally covering the first spacer film (312), where the blocking film (315) is filled in the remainder of the connecting groove exposed from the first spacer film (312); and
removing (FIG. 3E) the blocking film (315) on the first spacer film (312), to retain a remainder of the blocking film (315) in the connecting groove as the blocking structure (319). Regarding the underlined portion, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure Ex parte Pfeiffer, I962 CD 408 (1961). Applicants are reminded that different steps or a different sequence of steps distinguishes one method from a similar method.
RE 7, insofar as definite, BENCHER discloses the method for forming a semiconductor structure according to claim 6, wherein the blocking film (315) on the first spacer film (312) is removed using an isotropic dry etching process ([0036]).
RE 8, insofar as definite, BENCHER discloses the method for forming a semiconductor structure according to claim 6, wherein the blocking film (315) is formed using an atomic layer deposition process ([0035]).
RE 9, insofar as definite, BENCHER discloses the method for forming a semiconductor structure according to claim 6, wherein a difference between the width of 
RE 10, insofar as definite, BENCHER discloses the method for forming a semiconductor structure according to claim 1, wherein the first spacer films (312) on the top of the plurality of discrete top core layers (310) and on the bottom core material layer (306B) are removed using an anisotropic dry etching process ([0038]).
RE 11, insofar as definite, BENCHER discloses the method for forming a semiconductor structure according to claim 1, wherein the first spacer film (312) is formed using an atomic layer deposition process ([0033]).
RE 12, insofar as definite, BENCHER discloses the claimed invention except for the method for forming a semiconductor structure according to claim 1, wherein forming the second mask spacer on the side wall of the bottom core layer (370) comprises: forming a second spacer film conformally covering the bottom core layer (370) and the base (308); and removing second spacer films on a top of the bottom core layer (370) and on the base (308), to retain a remainder of the second spacer film on a side wall of the bottom core layer (370) as the second mask spacer.
Zhou, in FIGS. 11-19 and related text, e.g., Abstract, paragraphs [0001] to [0060], claims, teaches forming (FIG. 17) a second spacer film (160) conformally covering a bottom core layer (120ʹ) and a base (110); and removing (FIG. 18) second spacer films on a top of the bottom core layer (120ʹ) and on the base (110), to retain a remainder of the second spacer film on a side wall of the bottom core layer (120ʹ) as the second mask spacer (160ʹ).
KSR, 550 U.S. 398 (2007).
RE 13, insofar as definite, BENCHER discloses the method for forming a semiconductor structure according to claim 1, wherein the method further comprises:
before that the top core layer [sic] is formed on the bottom core material layer (306B), forming a top etch stop layer (306A) on the bottom core material layer (306B).
RE 14, insofar as definite, BENCHER discloses the method for forming a semiconductor structure according to claim 13, wherein the top etch stop layer (306A) is made of silicon nitride ([0031]).
Claims 1-14 are rejected.
Conclusion
The prior art made of record and not relied upon, Joseph et al. (US 10304744), is considered pertinent to applicants’ disclosure. Joseph does not teach removing a plurality of discrete top core layers; after the plurality of discrete top core layers is removed, patterning a bottom core material layer using a first mask spacer and a blocking structure as a mask, to form a bottom core layer; forming a second mask spacer on a side wall of the bottom core layer; and
after the second mask spacer is formed, removing the bottom core layer.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815